Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 29 November 2021.  Claims 20, 25, 34 have been amended.  Claims 1-19 have been canceled.  Claims 20-39 are pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 20-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rogers et al. (US 2005/0137015 A1) in view of Beck et al. (US 8,210,848 B1) and further in view of Walter et al. (US 2005/0156873 A1).

Claims 1.-19. (Cancelled).

Claim 20. Rogers discloses a computer-implemented method for enabling electronic communications between user device, the method comprising the following operations performed by at least one processor: 
receiving, by a server processor, a first data set from a first user device of a first user, the client systems of the other participants then automatically contact the server system to find out what changes have been made and update the databases of these client systems (P. 0027), 
the first data set related to a first paralinguistic indicator that is configured to enable non-verbal communication between the first user device and a second user device of a second user, data in the databases is updated to reflect the change in appearance of an avatar. (P. 0027),
the first user device operating in a first environment and the second user device operating in a second environment, the gaming environment of the present invention may be executed on various devices including but not limited to computers, wireless devices, phones, PDAs and set-top boxes (P. 0191) Figure 11 clearly shows that the invention can be used by different users using different types of devices, which are analogous to different environments, 
parsing, via a parser of the server processor, the first data set related to the first paralinguistic indicator, the client IM module receives the message, decodes it as a system message and then passes it to the user interface module 322 via the IM interface module (P. 0144), the extended XML packet incorporates a code that tells the receiving software executing on devices B, C and . 

Rogers does not disclose the first paralinguistic indicator comprising a running average of paralinguistic values across a given time period that represents an overall paralinguistic state of the first user, as disclosed in the claims.  However, in the same field of invention, Beck discloses the facial information is determined from facial expressions during the time that the sender is composing the message (across a given time period) … and only one cartoon character or another representation is transmitted back to the sender which is simply a summary of the facial information expressed by facial expressions of the receiver (running average of paralinguistic values that represents an overall paralinguistic state) (C. 2. L. 39-51).  While Beck does not describe the single character that represents a summary of facial information expressed by facial expressions over the monitored time, as an average, some form of determination must be made to form the summary from the total facial information measured during the monitored time.  Therefore, considering the teachings of Rogers combine the first paralinguistic indicator comprising a running average of paralinguistic values across a given time period that represents an overall paralinguistic state of the first user with the teachings of Rogers.  One would have been motivated to combine the first paralinguistic indicator comprising a running average of paralinguistic values across a given time period that represents an overall paralinguistic state of the first user with the teachings of Rogers in order to conserve resources, such as bandwidth, to meet the resource requirements of the IM environment of Rogers (Walter: P. 0004).
	
Rogers does not disclose wherein parsing the first data set includes converting the first paralinguistic indicator into a corresponding intermediate paralinguistic format, as disclosed in the claims.  However, in the same field of invention, Walter discloses using a "define custom emoticons" automatic process, associate a unique "character sequence", consisting of alphanumeric characters, or other characters or codes, that can be represented in a text message, with each custom emoticon (P. 0031), other characters may be added to common names to set mappable character sequences apart from text that does not map to a custom emoticon (P. 0032), the custom character sequences may be placed in a header of an outgoing text message to be read by a receiving client in order to request custom emoticons from the sending client (P. 0036), a character sequence parser on the sender's computing device may parse a mappable character .  Therefore, considering the teachings of Rogers, Beck and Walter, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein parsing the first data set includes converting the first paralinguistic indicator into a corresponding intermediate paralinguistic format with the teachings of Rogers and Beck.  One would have been motivated to combine wherein parsing the first data set includes converting the first paralinguistic indicator into a corresponding intermediate paralinguistic format with the teachings of Rogers and Beck in order to make the communication of complex multi-media messages, i.e. text and graphical emoticon, messages more efficient as emoticons become more complex (Walter: 0004).

Rogers does not disclose translating, by the server processor, the intermediate paralinguistic format into a second paralinguistic indicator in a second format, the second format configured for enabling electronic communication between one or more user devices in the second environment; and transmitting, by the server processor, the second paralinguistic indicator in the second format to the second user device of the second user, as disclosed in the claims.  However, Beck discloses outputting, for a facial expression, a symbolic form such as a cartoon, caricature, text, audio, color, visual emoticon or other symbolic forms (C. 2, L. 9-14), sending an IM message by inputting a message (C. 4, L. 13-22), facial information may be encoded as a color or as a musical tune to indicate the facial information (C. 4, L. 27-32) converting a facial expression in one representation to a facial expression of another representation, where the other information may be used to output information on a Braille output device or sound device or change the color of the message being sent; inserting the other representation into the message (C. 5, L. 65 through C. 6, L. 5), determining if another facial expression representation is to be transmitted from the receiving user, converting the received facial expression representation into another representation and transmitting the other representation back to the sender (C. 6, L. 30-39) It is clear that Beck encodes a facial expression into a plurality of formats, including a .  Therefore, considering the teachings of Rogers, Beck and Walter, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine translating, by the server processor, the intermediate paralinguistic format into a second paralinguistic indicator in a second format, the second format configured for enabling electronic communication between one or more user devices in the second environment; and transmitting, by the server processor, the second paralinguistic indicator in the second format to the second user device of the second user with the teachings of Rogers, Beck and Walter.  One would have been motivated to combine translating, by the server processor, the intermediate paralinguistic format into a second paralinguistic indicator in a second format, the second format configured for enabling electronic communication between one or more user devices in the second environment; and transmitting, by the server processor, the second paralinguistic indicator in the second format to the second user device of the second user with the teachings of Rogers, Beck and Walter in order to more clearly communicate the disposition of a user involved in a communication session (Beck: Column 1, L. 12-31).

Claim 21.  Rogers, Beck and Walter disclose the computer-implemented method of claim 20, and Rogers further discloses the following operation performed by the at least one processor: transmitting, by the server processor, activity information to the second user device of the second user, the activity information including a description of activities taking place in a sub-portion of the first environment, track data regarding the individual participant's behavior in the simulated market, including in a virtual store and data concerning the virtual store (P. 0067) the virtual stores may be organized into different sections (P. 0101).

Claim 22.  Rogers, Beck and Walter disclose the computer-implemented method of claim 21, and Rogers further discloses the description comprises a textual description of at least one of: an environment associated with the sub-portion of the first environment, proximity of other users to the representation in the sub-portion of the first environment, and activities being performed by other users currently located in the sub-portion of the first environment, Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of activities, providing preference information, types of descriptions, define . 

Claim 23.  Rogers, Beck and Walter disclose the computer-implemented method of claim 20, further comprising: enabling, by the server processor, the second user device of the second user to provide preference information related to a description of activities taking place in a sub- portion of the first environment; and transmitting, by the server processor, activity information to the second user device of the second user, the activity Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of activities, providing preference information, types of descriptions, define thresholds by preferences and popularity; see the following citations from Rogers; once a participant obtains a virtual resource from a virtual store, a signal is generated and transmitted to other participants through the instant messaging platform to indicate that such virtual resource has been obtained, data regarding behavior of the participants in the simulated market economy is collected (P. 0024), data relating to preferences of an individual participant of one virtual resource over another virtual resource is gathered (P. 0025), an on-line interactive community which simulates a market with multiple participants, where at least two competing virtual merchants offer for sale competing virtual items and the participants are enabled to obtain one of the competing virtual items, thereby displaying a preference for the obtained virtual item, data is gathered regarding which . 

Claim 24.  Rogers, Beck and Walter disclose the computer-implemented method of claim 23, wherein the preference information includes at least one of: a quantity of descriptions to be provided to the second user device, a type of descriptions to be provided to the second user device, and a list of other users about whom descriptions are to be provided to the second user device, Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of . 



Claim 26.  Rogers, Beck and Walter disclose the system of claim 25, and Rogers further discloses the processor is further configured to execute the instructions to: access a collection of descriptions determined to be relevant to the second user; monitor a sub-portion of the first environment corresponding to a current location of the representation in the first environment; identify, from the collection of descriptions, a sub-set of descriptions based on monitoring the sub-portion of the first environment and a threshold number; and transmit the sub-set of descriptions to the second user device of the second user, Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of activities, providing preference information, types of descriptions, define thresholds by preferences and popularity; see the following citations from Rogers; the present system can track data regarding the individual participant's behavior in the simulated . 

Claim 27.  Rogers, Beck and Walter disclose the system of claim 26, and Rogers further discloses the processor is further configured to execute the instructions to: determine that a quantity associated with the collection of descriptions exceeds the threshold number; determine an interest rating for each description in the collection of descriptions; and provide the second user device with the sub-set of the descriptions based on the interest ratings, Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of activities, providing preference information, types of descriptions, define thresholds by preferences and popularity; see the following citations from Rogers; the present system can track data regarding the individual participant's behavior in the simulated . . 

Claim 28.  Rogers, Beck and Walter disclose the system of claim 26, and Rogers further discloses the processor is further configured to execute the instructions to: determine that a quantity associated with the collection of descriptions exceeds the threshold number; determine an interest rating for each description in the collection of descriptions; access user interest preferences; compare the interest rating with at least one of the user interest preferences; and identify descriptions to be included in the sub-set of descriptions based on the comparison, Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of activities, providing preference information, types of descriptions, define thresholds by preferences and popularity; see the following citations from Rogers; the present system can track data regarding the individual participant's behavior in the simulated market as well as aggregated data regarding .. 

Claim 29.  Rogers, Beck and Walter disclose the system of claim 25, and Rogers further discloses the processor is further configured to execute the instructions to: receive, from a messaging interface of the second environment, a detailed information request from the second user device regarding a particular description provided to the second user device; identify detailed information related to the particular description; and provide the second user device with the detailed information related to the particular description, Rogers discloses that users interact with one another in a virtual marketplace and communicate over instant message, users may visit stores, develop preferences for products, borrow, trade or share items bought in stores, participate in activities and request others to join in on the activities; these activities are equivalent to the claimed sub-portions of the environment, descriptions of activities, providing preference information, types of descriptions, define thresholds by preferences and popularity; see the following citations from Rogers; The participants are enabled to obtain virtual resources available from the simulated market economy by, for example, (i) using virtual currency to purchase an item from a virtual store . 

Claim(s) 30, 31, 32, 33 is/are directed to system (comprising a memory and a processor) claim(s) similar to the computer-implemented method claim(s) of Claim(s) 21, 22, 23, 24 and is/are rejected with the same rationale.

Claim(s) 34, 35, 36, 37, 38 is/are directed to non-transitory computer-readable medium claim(s) similar to the computer-implemented method claim(s) of Claim(s) 20, 21, 22, 23, 24 and is/are rejected with the same rationale. 

Claim 39.  Rogers, Beck and Walter disclose the non-transitory computer-readable medium of claim 34, wherein the first paralinguistic indicator is configured for non-verbal communications, "Expressions" are facial gestures that an avatar can make while a participant is interacting with other participants (P. 0123) Facial expressions are paralinguistic.

Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive.
The applicant argues:
None of these cited references publications disclose or suggest every feature in the claim above. Specifically, the cited references fail to disclose or suggest a “first paralinguistic indicator comprising a running average of paralinguistic values across a given time period that represents an overall 

The examiner respectfully disagrees.  Beck discloses the facial information is determined from facial expressions during the time that the sender is composing the message (across a given time period) … and only one cartoon character or another representation is transmitted back to the sender which is simply a summary of the facial information expressed by facial expressions of the receiver (running average of paralinguistic values that represents an overall paralinguistic state).  While Beck does not describe the single character that represents a summary of facial information expressed by facial expressions over the monitored time, as an average, some form of determination must be made to form the summary from the total facial information measured during the monitored time.  This would allow Rogers to conserve resources, such as bandwidth, to meet the resource requirements of the IM environment of Rogers (Walter: P. 0004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        2/6/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177